DETAILED ACTION
This Office Action is in response to the application filed on 22 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 depends from claim 5. Claim 5 recites in pertinent part “a first doped region disposed on the substrate” whereas claim 6 recites in pertinent part “the first doped region formed in the substrate.” This appears to be a typographical error. For the purposes of examination, and to avoid an antecedent basis issue, the first doped region will be read as being formed on the substrate. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-7, 10, 11, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pachamuthu et al. (US 9,659,956 B1; hereinafter Pachamuthu).
In regards to claim 2, Pachamuthu 
a substrate (10) (col. 21/lns. 15-19); 
an alternating conductive/dielectric stack (46/32) disposed on the substrate, the alternating conductive/dielectric stack comprising a plurality of dielectric layers and a plurality of conductive layers alternately stacked in a vertical direction perpendicular to a surface of the substrate (figs. 9B-9D); 
an epitaxial layer (211/11/11’) disposed between the substrate and the alternating conductive/dielectric stack in the vertical direction (col. 21/lns. 32-34); 
a vertical structure (e.g. (55)) (col. 21/lns. 6-10) penetrating the alternating conductive/dielectric stack in the vertical direction for being partly disposed in the epitaxial layer; and 
an insulating layer (212) disposed between the epitaxial layer and the alternating conductive/dielectric stack.
In regards to claim 3, Pachamuthu teaches the limitations discussed above in addressing claim 2. Pachamuthu further teaches the limitations wherein the insulating layer is a replacement of a bottom dielectric layer (212) in the alternating dielectric stack (fig. 10D).
In regards to claim 4, Pachamuthu teaches the limitations discussed above in addressing claim 2. Pachamuthu further teaches the limitations wherein the epitaxial layer (211/11/11’) comprises a protruding part (211) disposed between the vertical structure and a bottom dielectric layer (212) of the alternating conductive/dielectric stack in a horizontal direction orthogonal to the vertical direction (fig. 10D; e.g. portions of (211) reside between (55) and the bottom portions of (212)).
In regards to claim 5, Pachamuthu teaches the limitations discussed above in addressing claim 4. Pachamuthu
In regards to claim 6, Pachamuthu teaches the limitations discussed above in addressing claim 5. Pachamuthu further teaches the limitations wherein the first doped region (211) is formed on the substrate by an implantation process (col. 21/lns. 40-42).
In regards to claim 7, Pachamuthu teaches the limitations discussed above in addressing claim 5. Pachamuthu further teaches the limitations wherein the first doped region (211) comprises the protruding part (fig. 10D).
In regards to claim 10, Pachamuthu teaches the limitations discussed above in addressing claim 4. Pachamuthu further teaches the limitations wherein the bottom dielectric layer (212) of the alternating conductive/dielectric stack (46/32) at least partially surrounds the protruding part (211) of the epitaxial layer in the horizontal direction (fig. 10D).
In regards to claim 11, Pachamuthu teaches the limitations discussed above in addressing claim 4. Pachamuthu further teaches the limitations wherein a top surface of the epitaxial layer (211/11/11’) is higher than a bottom surface of the bottom dielectric layer (212) in the vertical direction (fig. 10D).
In regards to claim 19, Pachamuthu teaches the limitations discussed above in addressing claim 2. Pachamuthu further teaches the limitations further comprising a slit (79) formed vertically penetrating the alternating conductive/dielectric stack (fig. 10B).
In regards to claim 20, Pachamuthu teaches the limitations discussed above in addressing claim `9. Pachamuthu further teaches the limitations further comprising a recess formed at a bottom of the slit and vertically penetrating the insulating layer and a part of the epitaxial layer (e.g. fig. 10B: (79) extends into (10)).
In regards to claim 21, Pachamuthu teaches the limitations discussed above in addressing claim 20. Pachamuthu further teaches the limitations wherein the epitaxial layer further comprises a second doped region (61) formed under the recess (fig. 10F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachamuthu as applied to claim 4 above, in view of Arai et al. (US 2008/0173928 A1; hereinafter Arai).
In regards to claim 12, Pachamuthu teaches the limitations discussed above in addressing claim 4. Pachamuthu appears to be silent as to, but does not preclude, the limitations wherein the vertical structure comprises a semiconductor layer and a storage layer surrounding the semiconductor layer in the horizontal direction. Arai teaches the limitations wherein the vertical structure comprises a semiconductor layer (9) and a storage layer (8B) surrounding the semiconductor layer (figs. 15-17) in the horizontal direction. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Pachamuthu with the aforementioned limitations taught by Arai to have a memory device design that allows for easier processing (Arai [0011]).
In regards to claim 13, the combination of Pachamuthu and Arai teaches the limitations discussed above in addressing claim 12. Arai further teaches the limitations wherein the epitaxial layer (10) contacts the semiconductor layer (9) of the vertical structure (figs. 15-17). It would have been Pachamuthu with the aforementioned limitations taught by Arai to have a memory device design that allows for easier processing (Arai [0011]).
In regards to claim 14, the combination of Pachamuthu and Arai teaches the limitations discussed above in addressing claim 12. Pachamuthu further teaches the limitations wherein the protruding part of the epitaxial layer (211) surrounds and contacts the semiconductor layer (11) of the vertical structure (fig. 10C; col. 21/lns. 32-34).
In regards to claim 16, the combination of Pachamuthu and Arai teaches the limitations discussed above in addressing claim 12. Pachamuthu further teaches the limitations wherein the vertical structure comprises a tunneling layer (505) (col. 13/lns. 45) between the semiconductor layer and the storage layer (col. 24/lns. 53).
In regards to claim 17, the combination of Pachamuthu and Arai teaches the limitations discussed above in addressing claim 12. Pachamuthu further teaches the limitations wherein the vertical structure (e.g. (62)) comprises a filling structure, wherein the semiconductor layer (e.g. (602) is an extension of (11)) surrounds the filling structure in the horizontal direction (e.g. fig. 10D).
In regards to claim 18, the combination of Pachamuthu and Arai teaches the limitations discussed above in addressing claim 17. Pachamuthu further teaches the limitations wherein the vertical structure (e.g. (55)) (col. 21/lns. 6-10) comprises a conductive structure (e.g. (63)) on the filling structure (62) (col. 12/lns. 27-29; fig. 11).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pachamuthu and Arai as applied to claim 12 above, and further in view of Kim et al. (US 2017/0309635 A1; hereinafter Kim).
In regards to claim 15, the combination of Pachamuthu and Arai teaches the limitations discussed above in addressing claim 4. The combination of Pachamuthu and Arai appears to be silent as Kim teaches the limitations wherein the epitaxial layer (111) directly contacts the storage layer (164) (fig. 20; [0109]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Pachamuthu and Arai with the aforementioned limitations taught by Kim to increase the degree of integration of semiconductor memory devices (Kim [0003]).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812